Citation Nr: 0214207	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a waiver of recovery of overpayment of pension 
benefits in the amount of $3,051.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in 
Cleveland, Ohio, which denied waiver of recovery of 
overpayment of pension benefits in the amount of $3,051.00 
for failure to file a timely request for waiver.


FINDINGS OF FACT

1.  The veteran was notified on July 11, 2000, that income 
that had been unreported by the veteran for the years 1997, 
1998, and 1999, had caused his income to exceed VA income 
limits for those years and that overpayment of pension 
benefits may have been created as a result.

2.  The veteran was notified on September 15, 2000, that his 
pension benefits were being terminated because his income 
exceeded VA income limits for the years 1997, 1998, and 1999.

3.  The veteran was notified on September 30, 2000, that an 
overpayment of pension benefits in the amount of $3,051.00 
had been created as a result of his not reporting income for 
the years 1997, 1998, and 1999.

4.  The veteran requested waiver of recovery of the 
overpayment in the amount of $3,051.00 on May 4, 2001.


CONCLUSION OF LAW

The veteran did not file a timely request for waiver of 
recovery of the overpayment of pension benefits in the amount 
of $3,051.00, and is not entitled to waiver consideration.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 1.963 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset of this decision that the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) is 
not applicable to this matter as it is resolved as a matter 
of law, requiring only an interpretation of the law and 
regulations based on undisputed facts.  As such, a discussion 
of the VCAA is not required.  The Board also will not discuss 
the merits of a request for waiver of recovery of the pension 
overpayment as this matter requires disposal on procedural 
grounds.

The facts in this case are not in dispute.  It is noted, 
however, that the veteran has allegedly developed Alzheimer's 
disease over the course of events which make up this appeal 
and has apparently not had a guardian appointed to assist 
with his affairs.  Although this development is quite 
unfortunate, it does not bear on the facts at issue.

The veteran was notified on July 11, 2000, that income which 
he had not reported for the years 1997, 1998, and 1999, had 
been identified by VA and that the veteran had sixty days to 
submit evidence showing that he had not exceeded the VA 
income limits for those years.  The veteran did not respond 
to that notice and evidence was not obtained by VA showing 
that the veteran did not exceed the income limits for the 
years in question. 

The veteran was notified on September 15, 2000, that his VA 
pension benefits were being terminated due to the unreported 
income for the years 1997, 1998, and 1999, causing VA income 
limits to be exceeded.  He was advised at that time that he 
would receive a separate notice of the amount of overpayment 
created as a result of his not reporting the income 
described.

On September 30, 2000, the veteran was notified that an 
overpayment in the amount of $3,051.00 had been created as a 
result of his not reporting income for the years 1997, 1998, 
and 1999.  On February 21, 2001, the RO received a request 
from the veteran for copies of all correspondence pertaining 
to his pension debt, but it was not until May 4, 2001, that 
the veteran requested waiver of recovery of the indebtedness.  
The veteran does not dispute that his request for waiver was 
filed more than 180 days after notice was mailed by VA to him 
of the overpayment of pension benefits.

38 U.S.C.A. Section 5302(a) allows waiver of recovery of 
overpayments when application for relief is made within 180 
days from the date of notification of indebtedness by VA to 
the debtor, or within such longer period as the Secretary 
determines to be reasonable in a case in which the payee 
demonstrates to the satisfaction of the Secretary that such 
notification was not actually received by the payee within a 
reasonable period after the notification date.

VA promulgated 38 C.F.R. Section 1.963.  Subsection (a) of 
that regulation states that recovery of overpayments of any 
benefits made under the laws administered by VA shall be 
waived if there is no indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having an 
interest in obtaining the waiver, and recovery of the 
indebtedness from the payee would be against equity and good 
conscience.  Subsection (b) states that the request for 
waiver of indebtedness for debts created after April 1983 
must be received within 180 days following the date of the 
notice of indebtedness.   

The 180 day period for requesting waiver of recovery of 
overpayment may be extended if the individual requesting 
waiver demonstrates that, as a result of an error by either 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (and 
forwarding).  See 38 C.F.R. § 1.963(b)(2).

The veteran asserts that the 180 day period for requesting 
waiver of recovery of overpayment should be extended because 
he developed Alzheimer's disease during the course of events 
surrounding the notification of overpayment and his family 
members were not aware of the receipt of notification.  He 
contends that these factors should be considered, "other 
circumstances beyond the debtor's control," described in 38 
C.F.R. Section 1.963(b)(2) in order to extend the time period 
for filing a request for waiver.

The Board finds that the veteran's alleged development of 
Alzheimer's disease and his family's being unaware of a 
notice received from VA regarding the creation of an 
overpayment of pension benefits certainly appear to be 
circumstances beyond the veteran's control; however, these 
circumstances are not found to have any bearing whatsoever on 
the veteran's receipt of the VA notice within the time 
customarily required for mailing and forwarding, if 
necessary, of correspondence by postal authorities.  39 
C.F.R. Section 1.963(b)(2) speaks to whether notice was 
properly mailed and received, and not to whether the 
recipient understood the notice.  Although the Board is 
certainly sympathetic to the veteran's plight, the regulation 
is clear that the 180 day time limit for requesting waiver of 
recovery of overpayment may only be extended in the event a 
notice is not properly delivered and received.  The Board 
notes at this juncture that the plain language of a statute 
and regulation must be given effect unless a literal 
application of it would produce a result demonstrably at odds 
with the intentions of the drafters.  See Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd sub. nom. Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993).  Additionally, only 
where a statute's plain meaning leads to an absurd result 
that could clearly never have been meant is the "plain 
meaning rule" abandoned.  See Sabonis v. Brown, 6 Vet. App. 
426, 429 (1994).  Consequently, the Board finds that the 
language of the statute and of the regulation are clear in 
that the veteran would have to show that he did not receive 
the notification of indebtedness, not that he received it but 
did not know what to do in response to such a notification.  

The Board notes that the veteran requested copies of all 
correspondence regarding his pension benefits indebtedness in 
February 2001, well within the 180 day period for requesting 
a waiver of recovery of overpayment.  As such, it appears 
that not only did the veteran receive notice of the 
indebtedness in September 2000, but that the veteran and/or a 
family member certainly received notice of the indebtedness 
in February 2001.  A request for waiver of recovery of 
overpayment, however, was not filed until May 4, 2001, 
approximately two months after the expiration of the 180 day 
period for filing such a request.  Therefore, the Board has 
no choice but to find that the request was not timely filed 
and the veteran's appeal must be denied.  As noted above, the 
merits of the veteran's request for waiver are not reached 
because this matter is disposed of on procedural grounds.


ORDER

Waiver of recovery of overpayment of pension benefits in the 
amount of $3,051.00 is denied as the veteran's request for 
waiver was not timely filed.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

